
	

114 HR 301 IH: 44 to 69 Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Farenthold (for himself, Mr. Hinojosa, Mr. Vela, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to the
			 identification of high priority corridors on the National Highway System,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 44 to 69 Act of 2015. 2.Identification of high priority corridors on National Highway SystemSection 1105(c)(18)(D) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended—
 (1)in clause (ii) by striking and at the end; (2)in clause (iii) by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (iv)include Texas State Highway 44 from United States Route 59 at Freer, Texas, to Texas State Highway 358..
			
